NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VITO PAUL CITO, DOC #R53635,             )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D17-2345
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County, Kim Campbell, Judge.

Vito Paul Cito, pro se.



PER CURIAM.


              Affirmed.



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.